Title: Tobias Lear to Daniel Bowen, 28 December 1792
From: Lear, Tobias
To: Bowen, Daniel



[Philadelphia] Decr 28th [1]792

Mr Lear presents his Compliments to Mr Bowen & will thank him to send by the Bearer the six framed pictures which Mr B. bid off yesterday for the President—Whenever Mr Bowen has

leisure to draw off the Acct of the Prints &c. bo[ugh]t by him for the President Mr Lear will immediately pay it—and it would be pleasing to the President if he could know what would be a compensation to Mr Bowen for the trouble he has had & the politeness with which he has executed this business.
